Citation Nr: 9915831	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  96-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for discoid lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran, who had active service from February 1961 to 
February 1965 and from March 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied, among other claims, service 
connection for sinusitis and discoid lupus erythematosus.  

During his June 1997 hearing before the undersigned Member of 
the Board sitting at the RO, the veteran and his 
representative submitted medical literature which indicated 
that systemic lupus erythematosus (SLE) may be manifested by 
joint pain.  Based on the veteran's testimony, the Board 
finds that the veteran has raised the issue of entitlement to 
service connection for SLE.  As the RO has not had an 
opportunity to addressed this issue, the matter is not before 
the Board and is referred to the RO for appropriate action.  

The Board also notes that March 1995 rating decision also 
denied the veteran's claim for an an increased evaluation for 
gastritis.  During his June 1997 hearing, the veteran and his 
representative asserted that the issue of an increased 
evaluation for gastritis was  currently in appellate status.  
However, after being afforded an opportunity to review the 
record, they agreed that this issue was not presently in 
appellate status.  See Transcript of June 1997 hearing at 
p.3.  At the veteran's request, the question of the veteran's 
entitlement to an increased evaluation for gastritis is 
referred to the RO for any and all appropriate action.  



FINDINGS OF FACT

1.  There is no competent medical evidence to establish that 
a current diagnosis of chronic sinusitis is related in any 
way to the veteran's period of service.

2.  A VA expert in rheumatology has opined that the veteran's 
currently diagnosed discoid lupus erythematosus could have 
begun during the veteran's initial period of active duty.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Discoid lupus erythematosus was incurred during the 
veteran's initial period of active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998). 

The threshold question in any case is whether the veteran has 
presented a well-grounded claim for service connection.  In 
this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
claim need not be conclusive, but it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
See Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be medical evidence of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps, 126 F.3d 
at 1468.  

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same provision if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997). 

I.  Sinusitis

The veteran maintains that he has chronic sinusitis which had 
its onset during his initial period of service.  However, 
service medical records do not reveal any complaints, 
treatment or diagnosis of sinusitis.  Moreover, although 
post-service medical records indicate treatment for sinusitis 
beginning in March 1985, twenty years following the veteran's 
separation from service, and reveal that the veteran may have 
a current diagnosis of chronic sinusitis, there is no medical 
evidence of a nexus between the currently diagnosed condition 
and service.  

Furthermore, there is no evidence that the veteran had 
chronic sinusitis during service or that sinusitis was 
observed during service and continuity of symptomatology was 
demonstrated thereafter, including competent evidence 
relating the current condition to that symptomatology.  The 
Board notes the veteran's testimony in June 1997 that he 
received treatment for chronic sinusitis from Dr. Morgan 
immediately following his separation from service.  However, 
the Board finds that the RO requested all treatment records 
from James Morgan, M.D., in October 1978, but no records were 
received.  In addition, the Board notes that during the June 
1997 hearing the veteran's representative indicated that the 
veteran was treated for his sinuses on numerous occasions 
during service.  Service medical records do not reflect such 
treatment.  The representative may have been referring to 
findings of occasional "mucous"  during service; however, 
the Board notes that these findings were related to the 
veteran's stool and not his sinuses.     

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for sinusitis is not well 
grounded.  The only evidence in the claims folder that a 
current diagnosis of sinusitis is related in any way to the 
veteran's period of service is the theory presented by the 
veteran himself.  However, the Board notes that it is the 
province of trained health care professionals to enter 
conclusions which require medical opinions, such as the 
diagnosis of a disability, and an opinion as to the 
relationship between that disability and service.  Thus, as 
the veteran is a lay person without medical training or 
expertise, his contentions in this regard cannot serve as a 
sufficient predicate upon which to find his claim for service 
connection well grounded.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Moreover, as noted above, a well-grounded 
claim must be supported by evidence, not a mere allegation.  
See Tirpak, 2 Vet. App. at 611.

As the veteran's claim is not well grounded, the VA has no 
further duty to assist the veteran in developing the record 
to support his claims.  See Epps, supra ("there is nothing 
in the text of § 5107 to suggest that [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well-grounded' claim").  Furthermore, the 
Board notes that it is not aware of the existence of any 
relevant evidence which, if obtained, would make the claim 
well grounded.  See McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

II.  Discoid lupus erythematosus
 
The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to those claims.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that expert medical opinions 
were received in connection with this appeal in April 1998 
and January 1999.  

The veteran initially served on active duty from February 
1961 to February 1965.  During this period of service, he 
complained of various symptomatology, to include joint pain 
in the fingers and gastrointestinal discomfort.  In addition, 
he had a lesion removed from the back of his head.  In the 
spring of 1983, the veteran was diagnosed with discoid lupus.  
Shortly thereafter, the veteran reported that he had had 
lupus-like symptoms for the past 20 years, to include 
alopecia, discoid lesions to his skin and intermittent joint 
aches.  During the June 1997 hearing before the undersigned 
Member of the Board sitting at the RO, the veteran and his 
representative submitted medical literature which indicated 
that systemic lupus erythematosus (SLE) may be manifested by 
joint pain.  In addition, this literature indicated that 
progressive systemic sclerosis classically produced changes 
in the fingers as well as the gastrointestinal tract.  The 
literature also noted that chronic discoid lupus 
erythematosus typically has no symptoms, but may be 
manifested by lesions with particular involvement of the 
scalp, among other areas.  

In February 1998, on the basis of the foregoing evidence, the 
Board requested an expert VA medical opinion regarding the 
relationship between the veteran's in-service symptomatology 
and his current diagnosis of discoid lupus.  In March 1998, a 
VA physician "briefly reviewed" the veteran's chart, noted 
that the primary medical illness was systemic lupus 
erythematosus, and referred the case to a specialist in 
rheumatology for an expert opinion.  

In April 1998, a VA rheumatologist indicated that she had 
reviewed the file to determine whether the veteran had SLE 
since active duty and not just discoid lupus, described as 
"lupus confined to the skin."  After her review, the 
physician concluded that the veteran was diagnosed with 
discoid lupus, but due to the paucity of data provided, it 
was impossible to know whether the veteran had SLE during 
active duty or, indeed, presently.  The physician noted that 
despite a long history of discoid lupus and symptoms, the 
veteran had not suffered any detectable vital end organ 
disease characteristic of SLE.    

Thereafter, the Board requested that the same physician 
address the unanswered question of the relationship between 
the veteran's in-service symptomatology and his current 
diagnosis of discoid lupus.  In January 1999, the physician 
issued an addendum to her prior opinion which indicated that 
by virtue of the definition of the diagnosis of discoid 
lupus, only the veteran's in-service skin problems would be 
relevant and could be attributable to discoid lupus.  She 
went on to note that discoid lupus might be a manifestation 
of SLE; however, discoid lupus was much more common in men 
than was SLE and it did not seem likely that the in-service 
complaints of arthralgias and GI discomfort were part of the 
more devastating disease of SLE.  That being said, she noted 
that although discoid lupus and SLE usually began at a much 
later age in men than in women, it was possible that the 
discoid lupus began sometime during the period 1961 through 
1965. 

Accordingly, based on the expert's opinion that the veteran's 
currently diagnosed discoid lupus could have had its onset 
during his initial period of service, the Board finds that 
service connection for discoid lupus erythematosus is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (1998).


ORDER

Based on the absence of a well grounded claim, service 
connection for sinusitis is denied.

Service connection for discoid lupus erythematosus is 
granted.


		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals



 

